Vista International Technologies. Inc. 10-Q Exhibit 99.1 TARSHIS, CATANIA, LIBERTH, MAHON & MILLIGRAM, PLLC ATTORNEYS AND COUNSELLORS AT LAW STEVEN L. TARSHIS, L.L.M. TAXATION JOSEPH A. CATANIA, JR. RICHARD F. LIBERTH RICHARD M. MAHON, II (DC, AZ) STEVEN I. MILLIGRAM (N1) MICHELLE F. RIDER, CPA (FL) PAUL S. ERNENWEIN HOBART J. SIMPSON JULIA GOINGS-PERROT SPECIAL COUNSEL JAY F. JASON (MA) JOSEPH G. McKAy ONE CORWIN COURT POST OFFICE Box 1479 NEWBURGH, NEW Yon 12550 (845)565-1100 1-800-344-5655 FAX (845)565-1999 (FAX SERVICENOT ACCEPTED) , SUITE C-12 CHESTNUT RIDGE,NEW YORK 10977 TEL (845)426-7799FAX (845)426-5541 (MAIL AND FAX SERVICE NOT ACCEPTED) MARK L. SCHUH NICHOLAS A. PASCALE DANIEL F. SULLIVAN MICHAEL E. CATANIA (1‘11, CT, MA) ARYEH LAZARUS (NJ) HOLLY L. REINFIARDT (P11) REBECCA BALDWIN MANTELLO (CT) TIMOTHY G. TUTTLE (CT) ARI I. BAUER (ALSO ADMITTED IN) tclmm@tclmm.com www.TCLMM.com (ALSO ADMITTED IN) WR1TER'S D1RECT NO. (845)569-4399 WR1TER'S E-MAIL: mrider(gtclmm.com June 30, 2011 VISTA International Technologies Inc. 88 Inverness Circle East Suite N-103 Englewood, CO 80112 Attn: Bradley A. Ripps Re: Strain, Richard C - Investment in Vista Intemational Technologies Inc. (the "Company") Our File No. 12195-57686 Dear Mr.Ripps: I represent Richard Strain with regard to the above captioned matter. With respect to the instruments described below, this letter confirms that Richard Strain hereby agrees to refrain from calling non-payment defaults until the earlier of: (a) The closing of the sale (the "Sale") of that certain parcel of real property owned by the Company known as 1323 Fulghum Road, Hutchins, Texas to the Brown­Lewisville Railroad Family First Limited Partnership, provided such Sale is approved by the majority of the Company's shareholders at the Company's 2011 annual meefing; or (b) August 31, 2011 This forbearance pertains to the following Promissory Notes and Advances: (i)that certain Promissory Note in the amount of $100,000.00 dated April 4, 2007; (ii)that certain Promissory Note in the amount of $200,000.00 dated April 16, 2007; (iii)that certain Promissory Note in the amount of $200,000.00 dated May 31, 2007; (iv)that certain Advance in the amount of $43,000.00 dated August 13, 2009; TARSHIS, CATANIA, L1BERTH, MAHON & MILLIGRAM, PLLC VISTA International Technologies Inc. June 30, 2011 Page 2 (v) that certain Advance in the amount of $50,000.00 dated October 5, 2009; and (collectively, the "Notes"). Kindly contact the undersigned with any questions regarding this matter. Very truly yours, /s/ MICHELLE F. RIDER MICHELLE F. RIDER MFR/kmh/648837 cc:Mr. Richard Strain Pursuant to IRS Regulations, any tax advice contained in this communication or attachments is not intended to be used and cannot be used for purposes of avoiding penalties imposed by the Internal Revenue Code or promoting, marketing or recommending to another person any tax related matter.
